Citation Nr: 0414992	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active military service from June 1942 to 
October 1943.  He died on December [redacted], 1999.  The appellant 
is the veteran's surviving spouse. 

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist the appellant, as set forth in the VCAA, has 
not been fulfilled regarding the issue on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
appellant contends that the cause of the veteran's death is 
related to his in-service treatment for arterial 
hypertension.  The veteran's died of cardiac arrest due to 
congestive heart failure and atherosclerotic disease.  In 
support of her claim, she submitted an August 2001 statement 
from K. J. Kaplan, M.D., who indicates that it is more likely 
than not that the veteran's cause of death was related to his 
diagnosis and treatment for hypertension and heart related 
conditions during his active service and thereafter.

However, the Board also notes that Dr. Kaplan's statements 
are conclusory and do not provide or describe the objective 
medical findings upon which his medical opinion was based.  
Additionally, the service medical records appear to indicate 
that the veteran's hypertension pre-existed his entrance into 
active service, as the entrance examination shows blood 
pressure measurements of 170/145 systolic, and 90/80 
diastolic, although there was no official diagnosis of 
hypertension upon entry into the service.

Nevertheless, it does not appear that the appellant has 
received the benefit of a VA medical expert opinion 
addressing the claimed service connection for the cause of 
the veteran's death, and any relationship that this may have 
had with the veteran's in-service symptomatology.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the appellant due process of 
law, she should be given the benefit of a VA medical expert 
opinion addressing the issue on appeal.

Furthermore, it appears that there may be outstanding 
treatment records from Dr. Kaplan, or otherwise, related to 
the veteran's cardiovascular condition.  As such, the RO 
should assist the appellant in obtaining any additional 
available VA and private medical records that may be 
identified as relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue of 
entitlement to service connection for the 
cause of the veteran's death.

2.  The RO should contact the appellant 
and request that she provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who treated the veteran since 
discharge from service to his death, and 
who possess records relevant to his 
hypertension, as well as relevant to his 
congestive heart failure and 
atherosclerotic disease.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file, 
including for Dr. Kaplan.  When the 
appellant responds, obtain records from 
each health care provider identified 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the appellant of the 
records that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that adjudication of the claim will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
appellant provide information as to any 
dates during which the veteran received 
medical treatment at any VA Medical 
Center (VAMC) since discharge from 
service to his death relevant to his 
hypertension, as well as relevant to his 
congestive heart failure and 
atherosclerotic disease.  All identified 
treatment records from any reported VAMC, 
which are not already contained within 
the claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should request that the 
appellant provide information as to 
whether an autopsy was performed.  If so, 
the RO should attempt to obtain the 
autopsy report from the appropriate 
authorities, or health care providers.

5.  Only after the development described 
above has been completed, the RO must 
refer the veteran's claims folder for 
review by a VA physician specializing in 
cardiology.  The specialist should 
undertake a longitudinal review of the 
veteran's medical records, including any 
statements and records from Dr. Kaplan, 
and render an opinion as whether it is at 
least as likely as not that the veteran's 
arterial hypertension pre-existed his 
entrance into the service.  If so, the 
specialist should render an opinion as to 
as whether it is at least as likely as 
not that the veteran's arterial 
hypertension underwent a permanent 
aggravation during active service (i.e. 
beyond the natural progress of the 
disease).  In addition, the specialist 
should render an opinion as whether it is 
at least as likely as not that there is a 
relationship, if any, between the 
veteran's military service in general (in 
particular his in-service diagnosis of 
arterial hypertension) and his cardiac 
arrest due to congestive heart failure 
and atherosclerotic disease.  Lastly, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the cause of the veteran's 
death, being cardiac arrest due to 
congestive heart failure and 
atherosclerotic disease, was related to 
any post-service event(s) or diseases, 
including the aging process.  If the 
etiology of the veteran's cause of death 
is attributed to multiple factors/events, 
the specialist should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's cause of death.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA medical opinion report is 
deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the specialist for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
the cause of the veteran's death.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



